lCatse: 1:18-CV-02874-.]G Doc #: 7 Filed: 01/28/19 1 of 1. Page|D #: 35

AO 399 101 .'69) Walver oftl\e Scrvtce ofSummons

UNITED STATES DISTRICT COURT

for the
Northem District ot`Ohio

__l_!ni!fa!_$_ww_$ LNn_eric_a __
Plaintiy`
v.
Rodrte!..r L. Curry et a|.
Defendnnt

Civil Action No. 1:18-cv-02874

\_1\_/\_1\_1\_1

WAIVER OF THE SERV[CE OF SUMMONS

TO= M_WIM*FM*E§__ ._ _____ _______

(Name of the plaintiffs attorney or unrepresented plainnj@)

l have received your request to waive service of a summons in this action along with a copy ot` the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of` the form to you.

l, or the entity | represent, agree to save the expense of serving a summons and complaint in this case.

I understand that |, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of` the action, but that l waive any objections to the absence of a summons or of` service.

I also understand that l, or the entity | represent, must file and serve an answer or a motion under Rule l2 within
60 days from 12t18!2018 , the date when this request was sent (or 90 days if it was sent outside the
United States). if | i`ail to do so, a defaultjudgment will be entered against me or the en '

 
    
 

Date: fz-g'?~ZO/C? _.

' ¢ tire attorney or unrepresented party

_ _ State of_C_>hio_Bureau _c_tf Workers' Compensation o§-»_,.¢ 4 -»"r m "c"¢.. ¢»//' 94 m 737 73"
Printed name ofparty waiving service ofsnmmons Printed name

 

/
/:'o ¢-' 6¢¢,. rr z/ '~ /e.»:

J¢;L~.¢»-rr;)¢-<._$ Adt$"¥d{'r 932/f
prca grae,//~.\/L_/=S’ eric 1- "'¢“_“;;»'._t"_~¢;w¢w/

 

 

q

E-mm'l address ff f'i':/
_L/ar_ r_[_ ‘,/§ ar_ 6 f.é §/
Telephone number

 

Duly to Avoid Unnecessary Expenses ofServing a Summons

Rule 4 ofthe cheral Ru|es ol`Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses ol`serving a summons
and complaint. A defendant who is located in the Unitcd Statcs and who fails to return a signed waiver of`serviee requested by a plaintif'i` located in
the Urtited States will be required to pay the expenses ol` service, unless the defendant shows good cause l`or the l`ai|ure.

"Good cause" does not include a belieI`thal the lawsuit is groundless or that il has been brought in nn improper venue, or that the court has
nojurisdiction over this matter or over the defendant or the defendant‘s property.

lf the waiver is signed and returned you can still make these and all other defenses and objections but you cannot object to the absence of
a summons or ot` service

li`you waive service, then you must, within the time specil`led on the waiver l`orm, serve an answer ora motion under Rule |2 on the plaintiff
and tile a copy with the court. By signing and returning the waiver i`orm, you are allowed more time to respond than il`a summons had been served.

